             Case 5:20-cv-07502-BLF Document 11 Filed 10/27/20 Page 1 of 39


     ARMENTA & SOL, PC
 1   M. Cris Armenta (SBN 177403)
     Credence E. Sol (SBN 219784)
 2   11440 West Bernardo Court, Suite 300
     San Diego, CA 92127
 3   Telephone: (858) 753-1724
     Facsimile: (310) 695-2560
 4   cris@crisarmenta.com
     credence@crisarmenta.com
 5
     Attorneys for Plaintiffs
 6   JOHN DOE, MICHAEL DOE, JAMES DOE,
     HENRY DOE, ROBERT DOE, CHRISTOPHER
 7   DOE, MATTHEW DOE, POLLY ST. GEORGE,
     SCOTT DEGROAT, DAVID J. HAYES, DANIEL
 8   LEE, MISHEL McCUMBER, JEFF PEDERSEN,
     JORDAN SATHER, SARAH WESTALL
 9

10                            UNITED STATES DISTRICT COURT
11                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
12    JOHN DOE, an individual; MICHAEL        Case No. 5:20-cv-07502
      DOE, an individual; JAMES DOE, an
13    individual; HENRY DOE, an individual;   Hon.
      ROBERT DOE, an individual;
14    CHRISTOPHER DOE, an individual;         DECLARATION OF LAUREN
      MATHEW DOE, an individual; POLLY        GALLO WHITE
15    ST. GEORGE, an individual; SCOTT
      DEGROAT, an individual; DAVID J.        Date Filed: October 26, 2020
16    HAYES, an individual; DANIEL LEE,
      an individual, MISHEL McCUMBER, an
17    individual; JEFF PEDERSEN, an
      individual; JORDAN SATHER, an
18    individual; SARAH WESTALL, an
      individual,
19
                          Plaintiffs,
20
      vs.
21
      GOOGLE, LLC., a Delaware limited
22    liability company; YOUTUBE LLC, a
      Delaware limited liability company;
23    DOES 1 through 10, inclusive.
24                        Defendants.
25

26

27

28

                                                   Case No. 20-cv-07502
                         DECLARATION OF LAUREN GALLO WHITE
              Case 5:20-cv-07502-BLF Document 11 Filed 10/27/20 Page 2 of 39



 1          This Declaration was filed by the Defendants in a different case pending before this Court

 2   and the Plaintiffs JOHN DOE, MICHAEL DOE, JAMES DOE, HENRY DOE, ROBERT DOE,

 3   CHRISTOPHER DOE, MATTHEW DOE, POLLY ST. GEORGE, SCOTT DEGROAT, DAVID

 4   J. HAYES, DANIEL LEE, MISHEL McCUMBER, JEFF PEDERSEN, JORDAN SATHER,

 5   SARAH WESTALL offer it as admissible evidence in connection with their Application for a

 6   temporary restraining order and order to show cause why a preliminary injunction should not

 7   issue, pursuant to Federal Rule of Civil Procedure 65(b) and Local Rule 65-1.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        1           Case No. 20-cv-07502
                          DECLARATION OF LAUREN GALLO WHITE
       Case
       Case5:20-cv-04687-VKD
            5:20-cv-07502-BLF Document 18-1
                                       11 Filed
                                            Filed
                                                10/27/20
                                                  08/20/20Page
                                                           Page3 of
                                                                 1 of
                                                                    393



 1   DAVID H. KRAMER, SBN 168452
     LAUREN GALLO WHITE, SBN 309075
 2   KELLY M. KNOLL, SBN 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC, YOUTUBE, LLC, and
     ALPHABET INC.
 9

10                              UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN JOSE DIVISION

13   MARSHALL DANIELS, also known as Young            )   CASE NO.: 5:20-CV-04687-VKD
     Pharaoh, an individual,                          )
14                                                    )   DECLARATION OF LAUREN
                    Plaintiff,                        )   GALLO WHITE IN SUPPORT OF
15                                                    )   DEFENDANTS’ MOTION TO
              v.                                      )   DISMISS
16                                                    )
     ALPHABET INC., a Delaware corporation;           )   Before: Hon. Virginia K. DeMarchi
17   GOOGLE LLC, a Delaware limited liability         )   Courtroom: 2
                                                      )   Hearing Date: October 6, 2020
18   company; YOUTUBE, LLC, a Delaware limited )          Time: 10:00 a.m.
     liability company; DOES 1 through 10, inclusive, )
19                                                    )
                    Defendants.                       )
20                                                    )
21

22

23

24

25

26

27

28

     WHITE DECL. ISO                                               CASE NO. 5:20-CV-04687-VKD
     DEFENDANTS’ MOTION TO DISMISS
       Case
       Case5:20-cv-04687-VKD
            5:20-cv-07502-BLF Document 18-1
                                       11 Filed
                                            Filed
                                                10/27/20
                                                  08/20/20Page
                                                           Page4 of
                                                                 2 of
                                                                    393



 1          I, Lauren Gallo White, declare and state as follows:

 2          1.      I am a member of the law firm Wilson Sonsini Goodrich & Rosati, P.C., counsel

 3   for Defendants Alphabet Inc., Google LLC, and YouTube, LLC (“YouTube”) in the above-

 4   captioned action. I have personal knowledge of the facts set forth herein and, if called as a

 5   witness, I could and would testify competently thereto.

 6          2.      Attached hereto as Exhibit 1 is a true and correct copy of YouTube’s current

 7   Terms of Service, available at https://www.youtube.com/static?template=terms.

 8          3.      Attached hereto as Exhibit 2 is a true and correct copy of the YouTube Terms of

 9   Service Agreement in effect prior to December 10, 2019, available at

10   https://www.youtube.com/t/terms?archive=20180525.

11          4.      Attached hereto as Exhibit 3 is a true and correct copy of YouTube’s Community

12   Guidelines, available at https://www.youtube.com/howyoutubeworks/policies/community-

13   guidelines/#community-guidelines.

14          5.      Attached hereto as Exhibit 4 is a true and correct copy of YouTube’s Harassment

15   and cyberbullying policy, available at

16   https://support.google.com/youtube/answer/2802268?hl=en&ref_topic=9282436.

17          6.      Attached hereto as Exhibit 5 is a true and correct copy of YouTube’s Violent or

18   graphic content policies, available at

19   https://support.google.com/youtube/answer/2802008?hl=en&ref_topic=9282436.
20          7.      Attached hereto as Exhibit 6 is a true and correct copy of YouTube’s Hate speech
21   policy, available at

22   https://support.google.com/youtube/answer/2801939?hl=en&ref_topic=9282436.

23          8.      Attached hereto as Exhibit 7 is a true and correct copy of YouTube’s COVID-19

24   Medical Misinformation Policy, available at

25   https://support.google.com/youtube/answer/9891785?hl=en.

26          9.      Attached hereto as Exhibit 8 is a true and correct copy of the transcript of Plaintiff

27   Daniels’ video alleged in the Complaint to be titled “Fauci Silenced Dr. Judy Mikovits from

28   Warning the American Public,” and allegedly live-streamed on April 21, 2020. See Compl. ¶ 9.

     WHITE DECL. ISO                                    -1-               CASE NO. 5:20-CV-04687-VKD
     DEFENDANTS’ MOTION TO DISMISS
       Case
       Case5:20-cv-04687-VKD
            5:20-cv-07502-BLF Document 18-1
                                       11 Filed
                                            Filed
                                                10/27/20
                                                  08/20/20Page
                                                           Page5 of
                                                                 3 of
                                                                    393



 1          10.    Attached hereto as Exhibit 9 is a true and correct copy of the transcript of Plaintiff

 2   Daniels’ video alleged in the Complaint to be titled “George Floyd, Riots & Anonymous

 3   Exposed as Deep State Psyop for NWO,” alleged to be previously located at

 4   https://www.youtube.com/watch?v=qW5-srjuCbg, and allegedly live-streamed on May 28, 2020.

 5   See Compl. ¶ 10.

 6          11.    Attached hereto as Exhibit 10 is a true and correct copy of the YouTube Partner

 7   Program Terms.

 8          12.    Attached hereto as Exhibit 11 is a true and correct copy of the Google AdSense

 9   Online Terms of Service, available at https://www.google.com/adsense/new/localized-

10   terms?gsessionid=ImpW5tKkis-jEYwEG5S0-0fD367VOAIkrGQM5XwGJQQ.

11          13.    Attached hereto as Exhibit 12 is a true and correct copy of a webpage titled

12   “YouTube Partner Program overview & eligibility,” available at

13   https://support.google.com/youtube/answer/72851?hl=en.

14          14.    Attached hereto as Exhibit 13 is a true and correct copy of the YouTube channel

15   monetization policies, available at https://support.google.com/youtube/answer/1311392.

16          15.    Attached hereto as Exhibit 14 is a true and correct copy of YouTube’s Advertiser-

17   friendly content guidelines, available at https://support.google.com/youtube/answer/6162278.

18          16.    Attached hereto as Exhibit 15 is a true and correct copy of a webpage titled

19   “Manage Super Chat & Super Stickers,” available at
20   https://support.google.com/youtube/answer/7288782?hl=en.
21          I declare under penalty of perjury under the laws of the United States that the foregoing is

22   true and correct. Executed August 20, 2020 at San Francisco, California.

23
                                                          /s/ Lauren Gallo White
24                                                        Lauren Gallo White
25

26

27

28

     WHITE DECL. ISO                                   -2-               CASE NO. 5:20-CV-04687-VKD
     DEFENDANTS’ MOTION TO DISMISS
Case
Case5:20-cv-04687-VKD
     5:20-cv-07502-BLF Document 18-2
                                11 Filed
                                     Filed
                                         10/27/20
                                           08/20/20Page
                                                    Page6 of
                                                          1 of
                                                             397




           Exhibit 1
8/19/2020                        Case
                                 Case5:20-cv-04687-VKD
                                      5:20-cv-07502-BLF Document
                                                            Terms of18-2
                                                                    11    Filed
                                                                     Service -Filed
                                                                                  10/27/20
                                                                                    08/20/20Page
                                                                               YouTube       Page7 of
                                                                                                   2 of
                                                                                                      397
                                               Search                                                                                                                    Sign in



           About              Press & Blogs         Copyright          Safety          Creators & Partners           Advertising          Developers           Help



 TERMS OF SERVICE                             Terms of Service
 Paid Service Terms of Service

 Paid Service Usage Rules

 Collecting Society Notices                    Our Terms of Service have been updated.
 Copyright Notices
 Community Guidelines                          This summary is designed to help you understand some of the key updates we’ve made to our Terms of Service
                                               (Terms). We hope this serves as a useful guide, but please ensure you read the new Terms in full.

                                               Welcome to YouTube!
                                               This section outlines our relationship with you. It includes a description of the Service, de nes our Agreement, and
                                               names your service provider. Key updates:

                                                   Service Provider. Your service provider is now Google LLC.
                                                   Policies. We have added a link to the Policy, Safety and Copyright Policies, and our Advertising on YouTube Policies,
                                                   which all form part of the Agreement. These are the policies that underpin our Community Guidelines, and we
                                                   wanted to make sure to call out this detail to you upfront in our Terms.
                                                   A liates. To ensure you understand exactly who we mean when we talk about our group companies, we’ve included
                                                   a de nition of our “A liates”, meaning the companies in the Alphabet corporate group.

                                               Who May Use the Service?
                                               This section sets out certain requirements for use of the Service, and de nes categories of users. Key updates:

                                                   Age Requirements. We have stated the speci c age requirements for your country, re ecting our Google wide
                                                   policies, and included a notice that, if you are a minor in your country, you must always have your parent or
                                                   guardian’s permission before using the Service.
                                                   Parental Permission. We’ve added a section to explain your responsibility if you allow your child to use YouTube.
                                                   Businesses. Our Terms now make clear that, if you are using the Service on behalf of a company or organisation,
                                                   that business accepts this Agreement.

                                               Your Use of the Service
                                               This section explains your rights to use the Service, and the conditions that apply to your use of the Service. It also
                                               explains how we may make changes to the Service. Key updates:

                                                   Google Accounts and YouTube Channels. We’ve provided details about which features of the Service can be
                                                   accessed without a Google account or YouTube channel, and which features require one.
                                                   Your Information. We haven’t made any changes to the way we treat your information. You can read about our
                                                   privacy practices by reviewing the Privacy Policy and YouTube Kids Privacy Notice. As a reminder, you can always
                                                   review your privacy settings and manage your data and personalisation by visiting your Google Account.
                                                   Restrictions. We have updated this section to re ect our requirements around contests, and to include a prohibition
                                                   on manipulating metrics.
                                                   Service Changes. We have improved our Terms to be more transparent about why we might need to make changes
                                                   to the Service, and provided a commitment to give you notice when those changes might affect you.

                                               Your Content and Conduct
                                               This section applies to users who provide Content to the Service. It de nes the scope of the permissions that you grant
                                               by uploading your Content, and includes your agreement not to upload anything that infringes on anyone else’s
                                               rights. Key updates:

                                                   License. We’ve clari ed the content license you grant us to make it easier to understand. We’re not asking for
                                                   additional permissions and there’s no difference in how we’re using your content.
                                                   Duration. We have removed the right for YouTube to use your comments in perpetuity.
                                                   Removals. We have included a link to the tools you will need to remove your content, as well as a clear description
                                                   about why we might need to take down content, and how to appeal removals.
                                                   Analyzing Content. We may automatically analyze content on YouTube, to help detect abuse and keep the platform
                                                   safe.

                                               Account Suspension and Termination
                                               This section explains how you and YouTube may terminate this relationship. Key updates:

                                                   Terminations. Our Terms now include more details about when we might need to terminate our Agreement with bad
                                                   actors. We provide a greater commitment to give notice when we take such action and what you can do to appeal if
                                                   you think we’ve got it wrong. We’ve also added instructions for you, if you decide you no longer want to use the
                                                   Service.

                                               About Software in the Service
                                               This section includes details about software on the Service Key updates:
https://www.youtube.com/static?template=terms                                                                                                                                      1/6
8/19/2020             Case
                      Case5:20-cv-04687-VKD
                           5:20-cv-07502-BLF Document
                                                 Terms of18-2
                                                         11    Filed
                                                          Service -Filed
                                                                       10/27/20
                                                                         08/20/20Page
                                                                    YouTube       Page8 of
                                                                                        3 of
                                                                                           397
                                    This section includes details about software on the Service. Key updates:
                                            Software Licences. We’ve made the software licence we grant you more speci c, and included some details around
                                            open source.

                                    Other Legal Terms
                                    This section includes our service commitment to you. It also explains that there are some things we will not be
                                    responsible for. Key updates:

                                            Our liability. We’ve made changes to the disclaimers and limitations of liability in the Terms.

                                    About this Agreement
                                    This section includes some further important details about our contract, including what to expect if we need to make
                                    changes to these Terms; or which law applies to them. Key updates:

                                            Modi cations. We want to give you the chance to review future material updates to these Terms.

                                    Still have questions?

                                    You can also nd further details in our Help Center.

                                    -----




                                 Terms of Service
                                 Dated: December 10, 2019

                                 Welcome to YouTube!
                                 Introduction
                                 Thank you for using the YouTube platform and the products, services and features we make available to you as part of the
                                 platform (collectively, the “Service”).

                                 Our Service

                                 The Service allows you to discover, watch and share videos and other content, provides a forum for people to connect, inform,
                                 and inspire others across the globe, and acts as a distribution platform for original content creators and advertisers large and
                                 small. We provide lots of information about our products and how to use them in our Help Center. Among other things, you
                                 can nd out about YouTube Kids, the YouTube Partner Program and YouTube Paid Memberships and Purchases (where
                                 available).You can also read all about enjoying content on other devices like your television, your games console, or Google
                                 Home.

                                 Your Service Provider

                                 The entity providing the Service is Google LLC, a company operating under the laws of Delaware, located at 1600
                                 Amphitheatre Parkway, Mountain View, CA 94043 (referred to as “YouTube”, “we”, “us”, or “our”). References to YouTube’s
                                 “A liates” in these terms means the other companies within the Alphabet Inc. corporate group (now or in the future).

                                 Applicable Terms
                                 Your use of the Service is subject to these terms, the YouTube Community Guidelines and the Policy, Safety and Copyright
                                 Policies which may be updated from time to time (together, this "Agreement"). Your Agreement with us will also include the
                                 Advertising on YouTube Policies if you provide advertising or sponsorships to the Service or incorporate paid promotions in
                                 your content. Any other links or references provided in these terms are for informational use only and are not part of the
                                 Agreement.

                                 Please read this Agreement carefully and make sure you understand it. If you do not understand the Agreement, or do not
                                 accept any part of it, then you may not use the Service.

                                 Who may use the Service?
                                 Age Requirements
                                 You must be at least 13 years old to use the Service. However, children of all ages may use YouTube Kids (where available) if
                                 enabled by a parent or legal guardian.

                                 Permission by Parent or Guardian

                                 If you are under 18, you represent that you have your parent or guardian’s permission to use the Service. Please have them
                                 read this Agreement with you.

                                 If you are a parent or legal guardian of a user under the age of 18, by allowing your child to use the Service, you are subject to
                                 the terms of this Agreement and responsible for your child’s activity on the Service. You can nd tools and resources to help
                                 you manage your family’s experience on YouTube in our Help Center and through Google’s Family Link.

                                 Businesses
                                 If you are using the Service on behalf of a company or organisation, you represent that you have authority to act on behalf of
                                 that entity, and that such entity accepts this Agreement.


https://www.youtube.com/static?template=terms                                                                                                                         2/6
8/19/2020             Case
                      Case5:20-cv-04687-VKD
                           5:20-cv-07502-BLF Document
                                                 Terms of18-2
                                                         11    Filed
                                                          Service -Filed
                                                                       10/27/20
                                                                         08/20/20Page
                                                                    YouTube       Page9 of
                                                                                        4 of
                                                                                           397
                                 Your Use of the Service
                                 Content on the Service
                                 The content on the Service includes videos, audio (for example music and other sounds), graphics, photos, text (such as
                                 comments and scripts), branding (including trade names, trademarks, service marks, or logos), interactive features, software,
                                 metrics, and other materials whether provided by you, YouTube or a third-party (collectively, "Content”).

                                 Content is the responsibility of the person or entity that provides it to the Service. YouTube is under no obligation to host or
                                 serve Content. If you see any Content you believe does not comply with this Agreement, including by violating the Community
                                 Guidelines or the law, you can report it to us.

                                 Google Accounts and YouTube Channels
                                 You can use parts of the Service, such as browsing and searching for Content, without having a Google account. However,
                                 you do need a Google account to use some features. With a Google account, you may be able to like videos, subscribe to
                                 channels, create your own YouTube channel, and more. You can follow these instructions to create a Google account.

                                 Creating a YouTube channel will give you access to additional features and functions, such as uploading videos, making
                                 comments or creating playlists (where available). Here are some details about how to create your own YouTube channel.

                                 To protect your Google account, keep your password con dential. You should not reuse your Google account password on
                                 third-party applications. Learn more about keeping your Google account secure, including what to do if you learn of any
                                 unauthorised use of your password or Google account.

                                 Your Information
                                 Our Privacy Policy explains how we treat your personal data and protect your privacy when you use the Service. The YouTube
                                 Kids Privacy Notice provides additional information about our privacy practices that are speci c to YouTube Kids.

                                 We will process any audio or audiovisual content uploaded by you to the Service in accordance with the YouTube Data
                                 Processing Terms, except in cases where you uploaded such content for personal purposes or household activities. Learn
                                 More.

                                 Permissions and Restrictions
                                 You may access and use the Service as made available to you, as long as you comply with this Agreement and applicable law.
                                 You may view or listen to Content for your personal, non-commercial use. You may also show YouTube videos through the
                                 embeddable YouTube player.

                                 The following restrictions apply to your use of the Service. You are not allowed to:

                                   1. access, reproduce, download, distribute, transmit, broadcast, display, sell, license, alter, modify or otherwise use any part
                                      of the Service or any Content except: (a) as expressly authorized by the Service; or (b) with prior written permission from
                                      YouTube and, if applicable, the respective rights holders;
                                   2. circumvent, disable, fraudulently engage with, or otherwise interfere with any part of the Service (or attempt to do any of
                                      these things), including security-related features or features that (a) prevent or restrict the copying or other use of
                                      Content or (b) limit the use of the Service or Content;
                                   3. access the Service using any automated means (such as robots, botnets or scrapers) except (a) in the case of public
                                      search engines, in accordance with YouTube’s robots.txt le; or (b) with YouTube’s prior written permission;
                                   4. collect or harvest any information that might identify a person (for example, usernames), unless permitted by that person
                                      or allowed under section (3) above;
                                   5. use the Service to distribute unsolicited promotional or commercial content or other unwanted or mass solicitations;
                                   6. cause or encourage any inaccurate measurements of genuine user engagement with the Service, including by paying
                                      people or providing them with incentives to increase a video’s views, likes, or dislikes, or to increase a channel’s
                                      subscribers, or otherwise manipulate metrics in any manner;
                                   7. misuse any reporting, agging, complaint, dispute, or appeals process, including by making groundless, vexatious, or
                                      frivolous submissions;
                                   8. run contests on or through the Service that do not comply with YouTube’s contest policies and guidelines;
                                   9. use the Service to view or listen to Content other than for personal, non-commercial use (for example, you may not
                                      publicly screen videos or stream music from the Service); or
                                  10. use the Service to (a) sell any advertising, sponsorships, or promotions placed on, around, or within the Service or
                                      Content, other than those allowed in the Advertising on YouTube policies (such as compliant product placements); or (b)
                                      sell advertising, sponsorships, or promotions on any page of any website or application that only contains Content from
                                      the Service or where Content from the Service is the primary basis for such sales (for example, selling ads on a webpage
                                      where YouTube videos are the main draw for users visiting the webpage).

                                 Reservation

                                 Using the Service does not give you ownership of or rights to any aspect of the Service, including user names or any other
                                 Content posted by others or YouTube.

                                 Changes to the Service

                                 YouTube is constantly changing and improving the Service. We may also need to alter or discontinue the Service, or any part
                                 of it, in order to make performance or security improvements, change functionality and features, make changes to comply

https://www.youtube.com/static?template=terms                                                                                                                         3/6
8/19/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD Document
                                             Document  11
                                                        18-2
                                                 Terms of     Filed
                                                          Service -Filed
                                                                      10/27/20
                                                                         08/20/20Page
                                                                    YouTube        Page
                                                                                      105ofof39
                                                                                              7
                                 with law, or prevent illegal activities on or abuse of our systems. These changes may affect all users, some users or even an
                                 individual user. Whenever reasonably possible, we will provide notice when we discontinue or make material changes to our
                                 Service that will have an adverse impact on the use of our Service. However, you understand and agree that there will be
                                 times when we make such changes without notice, such as where we feel we need to take action to improve the security and
                                 operability of our Service, prevent abuse, or comply with legal requirements.

                                 Your Content and Conduct
                                 Uploading Content

                                 If you have a YouTube channel, you may be able to upload Content to the Service. You may use your Content to promote your
                                 business or artistic enterprise. If you choose to upload Content, you must not submit to the Service any Content that does not
                                 comply with this Agreement (including the YouTube Community Guidelines) or the law. For example, the Content you submit
                                 must not include third-party intellectual property (such as copyrighted material) unless you have permission from that party
                                 or are otherwise legally entitled to do so. You are legally responsible for the Content you submit to the Service. We may use
                                 automated systems that analyze your Content to help detect infringement and abuse, such as spam, malware, and illegal
                                 content.

                                 Rights you Grant

                                 You retain ownership rights in your Content. However, we do require you to grant certain rights to YouTube and other users of
                                 the Service, as described below.

                                 License to YouTube

                                 By providing Content to the Service, you grant to YouTube a worldwide, non-exclusive, royalty-free, sublicensable and
                                 transferable license to use that Content (including to reproduce, distribute, prepare derivative works, display and perform it) in
                                 connection with the Service and YouTube’s (and its successors' and A liates') business, including for the purpose of
                                 promoting and redistributing part or all of the Service.

                                 License to Other Users

                                 You also grant each other user of the Service a worldwide, non-exclusive, royalty-free license to access your Content through
                                 the Service, and to use that Content, including to reproduce, distribute, prepare derivative works, display, and perform it, only
                                 as enabled by a feature of the Service (such as video playback or embeds). For clarity, this license does not grant any rights
                                 or permissions for a user to make use of your Content independent of the Service.

                                 Duration of License

                                 The licenses granted by you continue for a commercially reasonable period of time after you remove or delete your Content
                                 from the Service. You understand and agree, however, that YouTube may retain, but not display, distribute, or perform, server
                                 copies of your videos that have been removed or deleted.

                                 Removing Your Content

                                 You may remove your Content from the Service at any time. You also have the option to make a copy of your Content before
                                 removing it. You must remove your Content if you no longer have the rights required by these terms.

                                 Removal of Content By YouTube

                                 If we reasonably believe that any Content is in breach of this Agreement or may cause harm to YouTube, our users, or third
                                 parties, we may remove or take down that Content in our discretion. We will notify you with the reason for our action unless
                                 we reasonably believe that to do so: (a) would breach the law or the direction of a legal enforcement authority or would
                                 otherwise risk legal liability for YouTube or our A liates; (b) would compromise an investigation or the integrity or operation
                                 of the Service; or (c) would cause harm to any user, other third party, YouTube or our A liates. You can learn more about
                                 reporting and enforcement, including how to appeal on the Troubleshooting page of our Help Center.

                                 Copyright Protection

                                 We provide information to help copyright holders manage their intellectual property online in our YouTube Copyright Center. If
                                 you believe your copyright has been infringed on the Service, please send us a notice.

                                 We respond to notices of alleged copyright infringement according to the process in our YouTube Copyright Center, where
                                 you can also nd information about how to resolve a copyright strike. YouTube's policies provide for the termination, in
                                 appropriate circumstances, of repeat infringers’ access to the Service.

                                 Account Suspension & Termination
                                 Terminations by You
                                 You may stop using the Service at any time. Follow these instructions to delete the Service from your Google Account, which
                                 involves closing your YouTube channel and removing your data. You also have the option to download a copy of your
                                 data rst.

                                 Terminations and Suspensions by YouTube for Cause



https://www.youtube.com/static?template=terms                                                                                                                         4/6
8/19/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD Document
                                             Document  11
                                                        18-2
                                                 Terms of     Filed
                                                          Service -Filed
                                                                      10/27/20
                                                                         08/20/20Page
                                                                    YouTube        Page
                                                                                      116ofof39
                                                                                              7
                                 YouTube may suspend or terminate your access, your Google account, or your Google account’s access to all or part of the
                                 Service if (a) you materially or repeatedly breach this Agreement; (b) we are required to do so to comply with a legal
                                 requirement or a court order; or (c) we believe there has been conduct that creates (or could create) liability or harm to any
                                 user, other third party, YouTube or our A liates.

                                 Terminations by YouTube for Service Changes

                                 YouTube may terminate your access, or your Google account’s access to all or part of the Service if YouTube believes, in its
                                 sole discretion, that provision of the Service to you is no longer commercially viable.

                                 Notice for Termination or Suspension

                                 We will notify you with the reason for termination or suspension by YouTube unless we reasonably believe that to do so: (a)
                                 would violate the law or the direction of a legal enforcement authority, or would otherwise risk legal liability for YouTube or
                                 our A liates; (b) would compromise an investigation or the integrity or operation of the Service; or (c) would cause harm to
                                 any user, other third party, YouTube or our A liates. Where YouTube is terminating your access for Service changes, where
                                 reasonably possible, you will be provided with su cient time to export your Content from the Service.

                                 Effect of Account Suspension or Termination

                                 If your Google account is terminated or your Google account’s access to the Service is restricted, you may continue using
                                 certain aspects of the Service (such as viewing only) without an account, and this Agreement will continue to apply to such
                                 use. If you believe your Google account has been terminated in error, you can appeal using this form.

                                 About Software in the Service
                                 Downloadable Software
                                 When the Service requires or includes downloadable software (such as the YouTube Studio application), you give permission
                                 for that software to update automatically on your device once a new version or feature is available, subject to your device
                                 settings. Unless that software is governed by additional terms which provide a license, YouTube gives you a personal,
                                 worldwide, royalty-free, non-assignable and non-exclusive license to use the software provided to you by YouTube as part of
                                 the Service. This license is for the sole purpose of enabling you to use and enjoy the bene t of the Service as provided by
                                 YouTube, in the manner permitted by this Agreement. You are not allowed to copy, modify, distribute, sell, or lease any part of
                                 the software, or to reverse-engineer or attempt to extract the source code of that software, unless laws prohibit these
                                 restrictions or you have YouTube’s written permission.

                                 Open Source
                                 Some software used in our Service may be offered under an open source license that we make available to you. There may be
                                 provisions in an open source license that expressly override some of these terms, so please be sure to read those licenses.

                                 Other Legal Terms
                                 Warranty Disclaimer
                                 OTHER THAN AS EXPRESSLY STATED IN THIS AGREEMENT OR AS REQUIRED BY LAW, THE SERVICE IS PROVIDED “AS IS”
                                 AND YOUTUBE DOES NOT MAKE ANY SPECIFIC COMMITMENTS OR WARRANTIES ABOUT THE SERVICE. FOR EXAMPLE, WE
                                 DON’T MAKE ANY WARRANTIES ABOUT: (A) THE CONTENT PROVIDED THROUGH THE SERVICE; (B) THE SPECIFIC
                                 FEATURES OF THE SERVICE, OR ITS ACCURACY, RELIABILITY, AVAILABILITY, OR ABILITY TO MEET YOUR NEEDS; OR (C)
                                 THAT ANY CONTENT YOU SUBMIT WILL BE ACCESSIBLE ON THE SERVICE.

                                 Limitation of Liability

                                 EXCEPT AS REQUIRED BY APPLICABLE LAW, YOUTUBE, ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS
                                 WILL NOT BE RESPONSIBLE FOR ANY LOSS OF PROFITS, REVENUES, BUSINESS OPPORTUNITIES, GOODWILL, OR
                                 ANTICIPATED SAVINGS; LOSS OR CORRUPTION OF DATA; INDIRECT OR CONSEQUENTIAL LOSS; PUNITIVE DAMAGES
                                 CAUSED BY:

                                   1. ERRORS, MISTAKES, OR INACCURACIES ON THE SERVICE;
                                   2. PERSONAL INJURY OR PROPERTY DAMAGE RESULTING FROM YOUR USE OF THE SERVICE;
                                   3. ANY UNAUTHORIZED ACCESS TO OR USE OF THE SERVICE;
                                   4. ANY INTERRUPTION OR CESSATION OF THE SERVICE;
                                   5. ANY VIRUSES OR MALICIOUS CODE TRANSMITTED TO OR THROUGH THE SERVICE BY ANY THIRD PARTY;
                                   6. ANY CONTENT WHETHER SUBMITTED BY A USER OR YOUTUBE, INCLUDING YOUR USE OF CONTENT; AND/OR
                                   7. THE REMOVAL OR UNAVAILABILITY OF ANY CONTENT.

                                 THIS PROVISION APPLIES TO ANY CLAIM, REGARDLESS OF WHETHER THE CLAIM ASSERTED IS BASED ON WARRANTY,
                                 CONTRACT, TORT, OR ANY OTHER LEGAL THEORY.

                                 YOUTUBE AND ITS AFFILIATES’ TOTAL LIABILITY FOR ANY CLAIMS ARISING FROM OR RELATING TO THE SERVICE IS
                                 LIMITED TO THE GREATER OF: (A) THE AMOUNT OF REVENUE THAT YOUTUBE HAS PAID TO YOU FROM YOUR USE OF THE
                                 SERVICE IN THE 12 MONTHS BEFORE THE DATE OF YOUR NOTICE, IN WRITING TO YOUTUBE, OF THE CLAIM; AND (B) USD
                                 $500.

                                 Indemnity

https://www.youtube.com/static?template=terms                                                                                                                      5/6
8/19/2020                 Case 5:20-cv-07502-BLF
                               5:20-cv-04687-VKD Document
                                                 Document  11
                                                            18-2
                                                     Terms of     Filed
                                                              Service -Filed
                                                                          10/27/20
                                                                             08/20/20Page
                                                                        YouTube        Page
                                                                                          127ofof39
                                                                                                  7
                                          To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless YouTube, its A liates, o cers,
                                          directors, employees and agents, from and against any and all claims, damages, obligations, losses, liabilities, costs or debt,
                                          and expenses (including but not limited to attorney's fees) arising from: (i) your use of and access to the Service; (ii) your
                                          violation of any term of this Agreement; (iii) your violation of any third party right, including without limitation any copyright,
                                          property, or privacy right; or (iv) any claim that your Content caused damage to a third party. This defense and indemni cation
                                          obligation will survive this Agreement and your use of the Service.

                                          Third-Party Links
                                          The Service may contain links to third-party websites and online services that are not owned or controlled by YouTube.
                                          YouTube has no control over, and assumes no responsibility for, such websites and online services. Be aware when you leave
                                          the Service; we suggest you read the terms and privacy policy of each third-party website and online service that you visit.

                                          About this Agreement
                                          Modifying this Agreement
                                          We may modify this Agreement, for example, to re ect changes to our Service or for legal, regulatory, or security reasons.
                                          YouTube will provide reasonable advance notice of any material modi cations to this Agreement and the opportunity to
                                          review them, except that modi cations addressing newly available features of the Service or modi cations made for legal
                                          reasons may be effective immediately without notice. Modi cations to this Agreement will only apply going forward. If you do
                                          not agree to the modi ed terms, you should remove any Content you have uploaded and discontinue your use of the Service.

                                          Continuation of this Agreement
                                          If your use of the Service ends, the following terms of this Agreement will continue to apply to you: “Other Legal Terms”,
                                          “About This Agreement”, and the licenses granted by you will continue as described under “Duration of License”.

                                          Severance
                                          If it turns out that a particular term of this Agreement is not enforceable for any reason, this will not affect any other terms.

                                          No Waiver
                                          If you fail to comply with this Agreement and we do not take immediate action, this does not mean that we are giving up any
                                          rights that we may have (such as the right to take action in the future).

                                          Interpretation

                                          In these terms, “include” or “including” means “including but not limited to,” and any examples we give are for illustrative
                                          purposes.

                                          Governing Law
                                          All claims arising out of or relating to these terms or the Service will be governed by California law, except California’s con ict
                                          of laws rules, and will be litigated exclusively in the federal or state courts of Santa Clara County, California, USA. You and
                                          YouTube consent to personal jurisdiction in those courts.

                                          Limitation on Legal Action

                                          YOU AND YOUTUBE AGREE THAT ANY CAUSE OF ACTION ARISING OUT OF OR RELATED TO THE SERVICES MUST
                                          COMMENCE WITHIN ONE (1) YEAR AFTER THE CAUSE OF ACTION ACCRUES. OTHERWISE, SUCH CAUSE OF ACTION IS
                                          PERMANENTLY BARRED.

                                          Effective as of December 10, 2019 (view previous version)




                                    Language: English           Location: United States      Restricted Mode: Off            History          Help



      About   Press     Copyright     Creators    Advertise      Developers
      Terms   Privacy   Policy & Safety    Send feedback      Test new features




https://www.youtube.com/static?template=terms                                                                                                                                   6/6
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-3Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          131ofof39
                                                                  7




           Exhibit 2
Terms of Service - YouTube                                                       Page 1 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       142ofof39
                                                                               7




Terms of Service

1. Your Acceptance
  1. By using or visiting the YouTube website or any YouTube products, software, data feeds, and services provided to you on,
     from, or through the YouTube website (collectively the "Service") you signify your agreement to (1) these terms and
     conditions (the "Terms of Service"), (2) Google's Privacy Policy, found at https://www.youtube.com/t/privacy and
     incorporated herein by reference, and (3) YouTube's Community Guidelines, found at
     https://www.youtube.com/t/community_guidelines and also incorporated herein by reference. If you do not agree to any
     of these terms, the Google Privacy Policy, or the Community Guidelines, please do not use the Service.
  2. Although we may attempt to notify you when major changes are made to these Terms of Service, you should periodically
     review the most up-to-date version https://www.youtube.com/t/terms). YouTube may, in its sole discretion, modify or
     revise these Terms of Service and policies at any time, and you agree to be bound by such modifications or revisions.
     Nothing in these Terms of Service shall be deemed to confer any third-party rights or benefits.



2. Service
  1. These Terms of Service apply to all users of the Service, including users who are also contributors of Content on the
     Service. “Content” includes the text, software, scripts, graphics, photos, sounds, music, videos, audiovisual combinations,
     interactive features and other materials you may view on, access through, or contribute to the Service. The Service includes
     all aspects of YouTube, including but not limited to all products, software and services offered via the YouTube website,
     such as the YouTube channels, the YouTube "Embeddable Player," the YouTube "Uploader" and other applications.
  2. The Service may contain links to third party websites that are not owned or controlled by YouTube. YouTube has no control
     over, and assumes no responsibility for, the content, privacy policies, or practices of any third party websites. In addition,
     YouTube will not and cannot censor or edit the content of any third-party site. By using the Service, you expressly relieve
     YouTube from any and all liability arising from your use of any third-party website.
  3. Accordingly, we encourage you to be aware when you leave the Service and to read the terms and conditions and privacy
     policy of each other website that you visit.



3. YouTube Accounts
  1. In order to access some features of the Service, you will have to create a YouTube or Google Account. You may never use
     another's account without permission. When creating your account, you must provide accurate and complete information.
     You are solely responsible for the activity that occurs on your account, and you must keep your account password secure.
     You must notify YouTube immediately of any breach of security or unauthorized use of your account.
  2. Although YouTube will not be liable for your losses caused by any unauthorized use of your account, you may be liable for
     the losses of YouTube or others due to such unauthorized use.



4. General Use of the Service—Permissions and Restrictions
YouTube hereby grants you permission to access and use the Service as set forth in these Terms of Service, provided that:

  1. You agree not to distribute in any medium any part of the Service or the Content without YouTube's prior written
     authorization, unless YouTube makes available the means for such distribution through functionality offered by the Service
     (such as the Embeddable Player).
  2. You agree not to alter or modify any part of the Service.
  3. You agree not to access Content through any technology or means other than the video playback pages of the Service itself,
     the Embeddable Player, or other explicitly authorized means YouTube may designate.




https://www.youtube.com/t/terms?archive=20180525                                                                           8/13/2020
Terms of Service - YouTube                                                       Page 2 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       153ofof39
                                                                               7


  4. You agree not to use the Service for any of the following commercial uses unless you obtain YouTube's prior written
     approval:

         ◦ the sale of access to the Service;
         ◦ the sale of advertising, sponsorships, or promotions placed on or within the Service or Content; or
         ◦ the sale of advertising, sponsorships, or promotions on any page of an ad-enabled blog or website containing
          Content delivered via the Service, unless other material not obtained from YouTube appears on the same page and
          is of sufficient value to be the basis for such sales.

  5. Prohibited commercial uses do not include:

         ◦ uploading an original video to YouTube, or maintaining an original channel on YouTube, to promote your business
          or artistic enterprise;
         ◦ showing YouTube videos through the Embeddable Player on an ad-enabled blog or website, subject to the
          advertising restrictions set forth above in Section 4.D; or
         ◦ any use that YouTube expressly authorizes in writing.

     (For more information about what constitutes a prohibited commercial use, see our FAQ.)
  6. If you use the Embeddable Player on your website, you may not modify, build upon, or block any portion or functionality of
     the Embeddable Player, including but not limited to links back to the YouTube website.
  7. If you use the YouTube Uploader, you agree that it may automatically download and install updates from time to time from
     YouTube. These updates are designed to improve, enhance and further develop the Uploader and may take the form of bug
     fixes, enhanced functions, new software modules and completely new versions. You agree to receive such updates (and
     permit YouTube to deliver these to you) as part of your use of the Uploader.
  8. You agree not to use or launch any automated system, including without limitation, "robots," "spiders," or "offline
     readers," that accesses the Service in a manner that sends more request messages to the YouTube servers in a given period
     of time than a human can reasonably produce in the same period by using a conventional on-line web browser.
     Notwithstanding the foregoing, YouTube grants the operators of public search engines permission to use spiders to copy
     materials from the site for the sole purpose of and solely to the extent necessary for creating publicly available searchable
     indices of the materials, but not caches or archives of such materials. YouTube reserves the right to revoke these
     exceptions either generally or in specific cases. You agree not to collect or harvest any personally identifiable information,
     including account names, from the Service, nor to use the communication systems provided by the Service (e.g., comments,
     email) for any commercial solicitation purposes. You agree not to solicit, for commercial purposes, any users of the Service
     with respect to their Content.
  9. In your use of the Service, you will comply with all applicable laws.
 10. YouTube reserves the right to discontinue any aspect of the Service at any time.



5. Your Use of Content
In addition to the general restrictions above, the following restrictions and conditions apply specifically to your use of Content.

  1. The Content on the Service, and the trademarks, service marks and logos ("Marks") on the Service, are owned by or
     licensed to YouTube, subject to copyright and other intellectual property rights under the law.
  2. Content is provided to you AS IS. You may access Content for your information and personal use solely as intended through
     the provided functionality of the Service and as permitted under these Terms of Service. You shall not download any
     Content unless you see a “download” or similar link displayed by YouTube on the Service for that Content. You shall not
     copy, reproduce, distribute, transmit, broadcast, display, sell, license, or otherwise exploit any Content for any other
     purposes without the prior written consent of YouTube or the respective licensors of the Content. YouTube and its licensors
     reserve all rights not expressly granted in and to the Service and the Content.
  3. You agree not to circumvent, disable or otherwise interfere with security-related features of the Service or features that
     prevent or restrict use or copying of any Content or enforce limitations on use of the Service or the Content therein.
  4. You understand that when using the Service, you will be exposed to Content from a variety of sources, and that YouTube is
     not responsible for the accuracy, usefulness, safety, or intellectual property rights of or relating to such Content. You
     further understand and acknowledge that you may be exposed to Content that is inaccurate, offensive, indecent, or




https://www.youtube.com/t/terms?archive=20180525                                                                            8/13/2020
Terms of Service - YouTube                                                       Page 3 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       164ofof39
                                                                               7


    objectionable, and you agree to waive, and hereby do waive, any legal or equitable rights or remedies you have or may have
    against YouTube with respect thereto, and, to the extent permitted by applicable law, agree to indemnify and hold harmless
    YouTube, its owners, operators, affiliates, licensors, and licensees to the fullest extent allowed by law regarding all matters
    related to your use of the Service.



6. Your Content and Conduct
 1. As a YouTube account holder you may submit Content to the Service, including videos and user comments. You understand
    that YouTube does not guarantee any confidentiality with respect to any Content you submit.
 2. You shall be solely responsible for your own Content and the consequences of submitting and publishing your Content on
    the Service. You affirm, represent, and warrant that you own or have the necessary licenses, rights, consents, and
    permissions to publish Content you submit; and you license to YouTube all patent, trademark, trade secret, copyright or
    other proprietary rights in and to such Content for publication on the Service pursuant to these Terms of Service.
 3. For clarity, you retain all of your ownership rights in your Content. However, by submitting Content to YouTube, you
    hereby grant YouTube a worldwide, non-exclusive, royalty-free, sublicenseable and transferable license to use, reproduce,
    distribute, prepare derivative works of, display, and perform the Content in connection with the Service and YouTube's
    (and its successors' and affiliates') business, including without limitation for promoting and redistributing part or all of the
    Service (and derivative works thereof) in any media formats and through any media channels. You also hereby grant each
    user of the Service a non-exclusive license to access your Content through the Service, and to use, reproduce, distribute,
    display and perform such Content as permitted through the functionality of the Service and under these Terms of Service.
    The above licenses granted by you in video Content you submit to the Service terminate within a commercially reasonable
    time after you remove or delete your videos from the Service. You understand and agree, however, that YouTube may
    retain, but not display, distribute, or perform, server copies of your videos that have been removed or deleted. The above
    licenses granted by you in user comments you submit are perpetual and irrevocable.
 4. You further agree that Content you submit to the Service will not contain third party copyrighted material, or material that
    is subject to other third party proprietary rights, unless you have permission from the rightful owner of the material or you
    are otherwise legally entitled to post the material and to grant YouTube all of the license rights granted herein.
 5. You further agree that you will not submit to the Service any Content or other material that is contrary to the YouTube
    Community Guidelines, currently found at https://www.youtube.com/t/community_guidelines, which may be updated
    from time to time, or contrary to applicable local, national, and international laws and regulations.
 6. YouTube will process any audio or audiovisual content uploaded by you to the Service in accordance with the YouTube Data
    Processing Terms (www.youtube.com/t/terms_dataprocessing), except in cases where you uploaded such content for
    personal purposes or household activities. Learn more here: support.google.com/youtube/?p=data_applicability.
 7. YouTube does not endorse any Content submitted to the Service by any user or other licensor, or any opinion,
    recommendation, or advice expressed therein, and YouTube expressly disclaims any and all liability in connection with
    Content. YouTube does not permit copyright infringing activities and infringement of intellectual property rights on the
    Service, and YouTube will remove all Content if properly notified that such Content infringes on another's intellectual
    property rights. YouTube reserves the right to remove Content without prior notice.



7. Account Termination Policy
 1. YouTube will terminate a user's access to the Service if, under appropriate circumstances, the user is determined to be a
    repeat infringer.
 2. YouTube reserves the right to decide whether Content violates these Terms of Service for reasons other than copyright
    infringement, such as, but not limited to, pornography, obscenity, or excessive length. YouTube may at any time, without
    prior notice and in its sole discretion, remove such Content and/or terminate a user's account for submitting such material
    in violation of these Terms of Service.




https://www.youtube.com/t/terms?archive=20180525                                                                           8/13/2020
Terms of Service - YouTube                                                       Page 4 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       175ofof39
                                                                               7


8. Digital Millennium Copyright Act
  1. If you are a copyright owner or an agent thereof and believe that any Content infringes upon your copyrights, you may
    submit a notification pursuant to the Digital Millennium Copyright Act ("DMCA") by providing our Copyright Agent with
    the following information in writing (see 17 U.S.C 512(c)(3) for further detail):

        ◦ A physical or electronic signature of a person authorized to act on behalf of the owner of an exclusive right that is
          allegedly infringed;
        ◦ Identification of the copyrighted work claimed to have been infringed, or, if multiple copyrighted works at a
          single online site are covered by a single notification, a representative list of such works at that site;
        ◦ Identification of the material that is claimed to be infringing or to be the subject of infringing activity and that is
          to be removed or access to which is to be disabled and information reasonably sufficient to permit the service
          provider to locate the material;
        ◦ Information reasonably sufficient to permit the service provider to contact you, such as an address, telephone
          number, and, if available, an electronic mail;
        ◦ A statement that you have a good faith belief that use of the material in the manner complained of is not
          authorized by the copyright owner, its agent, or the law; and
        ◦ A statement that the information in the notification is accurate, and under penalty of perjury, that you are
          authorized to act on behalf of the owner of an exclusive right that is allegedly infringed.

    You may direct copyright infringement notifications to our DMCA Agent at 901 Cherry Ave., San Bruno, CA 94066, email:
    copyright@youtube.com, fax: 650-872-8513. For clarity, only DMCA notices should go to the Copyright Agent; any other
    feedback, comments, requests for technical support, and other communications should be directed to YouTube customer
    service through https://support.google.com/youtube. You acknowledge that if you fail to comply with all of the
    requirements of this Section 5(D), your DMCA notice may not be valid.
  2. Counter-Notice. If you believe that your Content that was removed (or to which access was disabled) is not infringing, or
    that you have the authorization from the copyright owner, the copyright owner's agent, or pursuant to the law, to post and
    use the material in your Content, you may send a counter-notice containing the following information to the Copyright
    Agent:

        ◦ Your physical or electronic signature;
        ◦ Identification of the Content that has been removed or to which access has been disabled and the location at
          which the Content appeared before it was removed or disabled;
        ◦ A statement that you have a good faith belief that the Content was removed or disabled as a result of mistake or a
          misidentification of the Content; and
        ◦ Your name, address, telephone number, and e-mail address, a statement that you consent to the jurisdiction of
          the federal court in San Francisco, California, and a statement that you will accept service of process from the
          person who provided notification of the alleged infringement.

    If a counter-notice is received by the Copyright Agent, YouTube may send a copy of the counter-notice to the original
    complaining party informing that person that it may replace the removed Content or cease disabling it in 10 business days.
    Unless the copyright owner files an action seeking a court order against the Content provider, member or user, the
    removed Content may be replaced, or access to it restored, in 10 to 14 business days or more after receipt of the counter-
    notice, at YouTube's sole discretion.



9. Warranty Disclaimer
YOU AGREE THAT YOUR USE OF THE SERVICES SHALL BE AT YOUR SOLE RISK. TO THE FULLEST EXTENT PERMITTED BY LAW,
YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED, IN CON-
NECTION WITH THE SERVICES AND YOUR USE THEREOF. YOUTUBE MAKES NO WARRANTIES OR REPRESENTATIONS ABOUT THE
ACCURACY OR COMPLETENESS OF THIS SITE'S CONTENT OR THE CONTENT OF ANY SITES LINKED TO THIS SITE AND ASSUMES
NO LIABILITY OR RESPONSIBILITY FOR ANY (I) ERRORS, MISTAKES, OR INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR
PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (III) ANY




https://www.youtube.com/t/terms?archive=20180525                                                                             8/13/2020
Terms of Service - YouTube                                                       Page 5 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       186ofof39
                                                                               7


UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINAN-
CIAL INFORMATION STORED THEREIN, (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES,
(IV) ANY BUGS, VIRUSES, TROJAN HORSES, OR THE LIKE WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY
THIRD PARTY, AND/OR (V) ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND
INCURRED AS A RESULT OF THE USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA
THE SERVICES. YOUTUBE DOES NOT WARRANT, ENDORSE, GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY PRODUCT OR
SERVICE ADVERTISED OR OFFERED BY A THIRD PARTY THROUGH THE SERVICES OR ANY HYPERLINKED SERVICES OR FEATURED
IN ANY BANNER OR OTHER ADVERTISING, AND YOUTUBE WILL NOT BE A PARTY TO OR IN ANY WAY BE RESPONSIBLE FOR MONI-
TORING ANY TRANSACTION BETWEEN YOU AND THIRD-PARTY PROVIDERS OF PRODUCTS OR SERVICES. AS WITH THE PURCHASE
OF A PRODUCT OR SERVICE THROUGH ANY MEDIUM OR IN ANY ENVIRONMENT, YOU SHOULD USE YOUR BEST JUDGMENT AND
EXERCISE CAUTION WHERE APPROPRIATE.



10. Limitation of Liability
IN NO EVENT SHALL YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, OR AGENTS, BE LIABLE TO YOU FOR ANY DIRECT, INDI-
RECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING FROM ANY (I) ERRORS, MIS-
TAKES, OR INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER,
RESULTING FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE
SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION STORED THEREIN, (IV) ANY
INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES, (IV) ANY BUGS, VIRUSES, TROJAN HORSES, OR
THE LIKE, WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY THIRD PARTY, AND/OR (V) ANY ERRORS OR
OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT OF YOUR USE OF ANY CON-
TENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA THE SERVICES, WHETHER BASED ON WAR-
RANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND WHETHER OR NOT THE COMPANY IS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATION OF LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED
BY LAW IN THE APPLICABLE JURISDICTION.

YOU SPECIFICALLY ACKNOWLEDGE THAT YOUTUBE SHALL NOT BE LIABLE FOR CONTENT OR THE DEFAMATORY, OFFENSIVE, OR
ILLEGAL CONDUCT OF ANY THIRD PARTY AND THAT THE RISK OF HARM OR DAMAGE FROM THE FOREGOING RESTS ENTIRELY
WITH YOU.

The Service is controlled and offered by YouTube from its facilities in the United States of America. YouTube makes no representa-
tions that the Service is appropriate or available for use in other locations. Those who access or use the Service from other jurisdic-
tions do so at their own volition and are responsible for compliance with local law.



11. Indemnity
To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless YouTube, its parent corporation, offic-
ers, directors, employees and agents, from and against any and all claims, damages, obligations, losses, liabilities, costs or debt, and
expenses (including but not limited to attorney's fees) arising from: (i) your use of and access to the Service; (ii) your violation of
any term of these Terms of Service; (iii) your violation of any third party right, including without limitation any copyright, property,
or privacy right; or (iv) any claim that your Content caused damage to a third party. This defense and indemnification obligation will
survive these Terms of Service and your use of the Service.



12. Ability to Accept Terms of Service
You affirm that you are either more than 18 years of age, or an emancipated minor, or possess legal parental or guardian consent,
and are fully able and competent to enter into the terms, conditions, obligations, affirmations, representations, and warranties set
forth in these Terms of Service, and to abide by and comply with these Terms of Service. In any case, you affirm that you are over
the age of 13, as the Service is not intended for children under 13. If you are under 13 years of age, then please do not use the Service.
There are lots of other great web sites for you. Talk to your parents about what sites are appropriate for you.




https://www.youtube.com/t/terms?archive=20180525                                                                             8/13/2020
Terms of Service - YouTube                                                       Page 6 of 6
           Case 5:20-cv-07502-BLF
                  5:20-cv-04687-VKD Document
                                    Document 11
                                             18-3Filed
                                                    Filed
                                                       10/27/20
                                                          08/20/20Page
                                                                    Page
                                                                       197ofof39
                                                                               7


13. Assignment
These Terms of Service, and any rights and licenses granted hereunder, may not be transferred or assigned by you, but may be
assigned by YouTube without restriction.



14. General
You agree that: (i) the Service shall be deemed solely based in California; and (ii) the Service shall be deemed a passive website that
does not give rise to personal jurisdiction over YouTube, either specific or general, in jurisdictions other than California. These
Terms of Service shall be governed by the internal substantive laws of the State of California, without respect to its conflict of laws
principles. Any claim or dispute between you and YouTube that arises in whole or in part from the Service shall be decided exclu-
sively by a court of competent jurisdiction located in Santa Clara County, California. These Terms of Service, together with the Pri-
vacy Notice at https://www.youtube.com/t/privacy and any other legal notices published by YouTube on the Service, shall constitute
the entire agreement between you and YouTube concerning the Service. If any provision of these Terms of Service is deemed invalid
by a court of competent jurisdiction, the invalidity of such provision shall not affect the validity of the remaining provisions of these
Terms of Service, which shall remain in full force and effect. No waiver of any term of this these Terms of Service shall be deemed a
further or continuing waiver of such term or any other term, and YouTube's failure to assert any right or provision under these
Terms of Service shall not constitute a waiver of such right or provision. YouTube reserves the right to amend these Terms of Service
at any time and without notice, and it is your responsibility to review these Terms of Service for any changes. Your use of the Service
following any amendment of these Terms of Service will signify your assent to and acceptance of its revised terms. YOU AND
YOUTUBE AGREE THAT ANY CAUSE OF ACTION ARISING OUT OF OR RELATED TO THE SERVICES MUST COMMENCE WITHIN ONE
(1) YEAR AFTER THE CAUSE OF ACTION ACCRUES. OTHERWISE, SUCH CAUSE OF ACTION IS PERMANENTLY BARRED.

Effective as of May 25, 2018




https://www.youtube.com/t/terms?archive=20180525                                                                            8/13/2020
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-4Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          201ofof39
                                                                  5




           Exhibit 3
8/20/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD    Document
                                                 Document
                                        YouTube Community     11
                                                              18-4Filed
                                                          Guidelines    Filed10/27/20
                                                                     & Policies - 08/20/20  Page
                                                                                  How YouTube  Page
                                                                                              Works 212ofof39
                                                                                                            5




      RULES AND POLICIES




      Community Guidelines




      Community Guidelines               Developing policies           Detecting violations   Flagging content   Enforcing polic




      Overv ew




https://www.youtube.com/howyoutubeworks/policies/community-guidelines/#community-guidelines                                  1/4
8/20/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD    Document
                                                 Document
                                        YouTube Community     11
                                                              18-4Filed
                                                          Guidelines    Filed10/27/20
                                                                     & Policies - 08/20/20  Page
                                                                                  How YouTube  Page
                                                                                              Works 223ofof39
                                                                                                            5
      Our Community Guidelines are designed to ensure our community stays protected. They set out
      what’s allowed and not allowed on YouTube, and apply to all types of content on our platform,
      including videos, comments, links, and thumbnails.



      You'll nd a full list of our Community Guidelines below:




      Spam & decep ve prac ces

      Fake Engagement


      Impersonation


      Links in content


      Spam, deceptive practices & scams



      Sens ve conten


      Child safety


      Custom thumbnails


      Nudity and sexual content


      Suicide and self injury




      V olen or dangerous conten


      Harassment and cyberbullying


      Harmful or dangerous content


https://www.youtube.com/howyoutubeworks/policies/community-guidelines/#community-guidelines                     2/4
8/20/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD    Document
                                                 Document
                                        YouTube Community     11
                                                              18-4Filed
                                                          Guidelines    Filed10/27/20
                                                                     & Policies - 08/20/20  Page
                                                                                  How YouTube  Page
                                                                                              Works 234ofof39
                                                                                                            5
      Hate speech


      Violent criminal organizations


      Violent or graphic content



      Regulated goods


      Content featuring rearms


      Sale of Illegal or Regulated goods




      More

      Additional policies




      Related articles

      Progress on managing harm ul conten

      READ MORE


      Managing harm ul conten

      READ MORE


      Legal removals
https://www.youtube.com/howyoutubeworks/policies/community-guidelines/#community-guidelines                     3/4
8/20/2020             Case 5:20-cv-07502-BLF
                           5:20-cv-04687-VKD    Document
                                                 Document
                                        YouTube Community     11
                                                              18-4Filed
                                                          Guidelines    Filed10/27/20
                                                                     & Policies - 08/20/20  Page
                                                                                  How YouTube  Page
                                                                                              Works 245ofof39
                                                                                                            5
      READ MORE




   Connect




   About YouTube



   Products



   For Business



   For Creators



   Our Commitments




   Policies & Safety           Copyright        Brand Guidelines            Privacy           Terms


            Help     English




https://www.youtube.com/howyoutubeworks/policies/community-guidelines/#community-guidelines                     4/4
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-5Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          251ofof39
                                                                  4




           Exhibit 4
8/20/2020                 Case 5:20-cv-07502-BLF
                               5:20-cv-04687-VKDHarassment
                                                   Document
                                                   Document      11
                                                                  18-5Filed
                                                           and cyberbullyingFiled10/27/20
                                                                             policy - 08/20/20  Page
                                                                                      YouTube Help Page
                                                                                                     262ofof39
                                                                                                             4


      Harassment and cyberbullying policy

                  Harassment and Cyberbullying Policy: YouTube Community Guidelines




                 The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                 protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                 role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                 below. You can also check out this page for a full list of our guidelines.



            We recently announced some updates on our harassment policy to better protect creators. The policy below has been
            updated to re ect these changes.


      Content that threatens individuals is not allowed on YouTube. We also do not allow content that targets an individual with
      prolonged or malicious insults based on intrinsic attributes, including their protected group status or physical traits.

      If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
      Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
      the channel. For tips and best practices to stay safe, keep your account secure, and protect your privacy, check out this
      Help Center article.

      If speci c threats are made against you and you feel unsafe, report it directly to your local law enforcement agency.



      What this means for you
      If you're posting content
      Don’t post content on YouTube if it ts any of the descriptions noted below.

      • Content that features prolonged name calling or malicious insults (such as racial slurs) based on their intrinsic
        attributes. These attributes include their protected group status, physical attributes, or their status as a survivor of
        sexual assault, domestic abuse, child abuse etc.
      • Content uploaded with the intent to shame, deceive or insult a minor. A minor is de ned as a person under the legal
        age of majority. This usually means anyone younger than 18 years old, but the age of a minor might vary by country.


        Other types of content that violate this policy

              • Revealing someone’s private information, such as their home address, email addresses, sign-in credentials,
                phone numbers, passport number, or bank account information.
                • Note: This does not include posting widely available public information, such as a public o cial’s o ce
                   phone number or the phone number of a business.
              • Content that incites others to harass or threaten individuals on or off YouTube.
              • Content that encourages abusive fan behavior such as doxxing, dogpiling, brigading or off-platform targeting.

https://support.google.com/youtube/answer/2802268?hl=en&ref_topic=9282436                                                              1/3
8/20/2020                   Case 5:20-cv-07502-BLF
                                 5:20-cv-04687-VKDHarassment
                                                     Document
                                                     Document      11
                                                                    18-5Filed
                                                             and cyberbullyingFiled10/27/20
                                                                               policy - 08/20/20  Page
                                                                                        YouTube Help Page
                                                                                                       273ofof39
                                                                                                               4
                  Content making implicit or explicit threats of physical harm or destruction of property against identi able
              •
                  individuals.
                  • Note: “Implicit threats” include threats that don’t express a speci c time, place or means, but may feature
                    weapon brandishing, simulated violence, etc.
              • Content posted by vigilantes restraining or assaulting an identi able individual.
              • Content that depicts creators simulating acts of serious violence against others (executions, torture,
                  maimings, beatings, etc.).
              • Content featuring non-consensual sex acts, unwanted sexualization or anything that graphically sexualizes or
                  degrades an individual.
              • Content that displays or shows how to distribute non-consensual sexual imagery.
             This policy applies to videos, video descriptions, comments, live streams, and any other YouTube product or
             feature. Please note this is not a complete list.




      Exceptions
      We may allow content that includes harassment if the primary purpose is educational, documentary, scienti c, or artistic
      in nature. This is not a free pass to harass someone. Some examples include:

      • Debates related to high-pro le o cials or leaders: Content featuring debates or discussions of topical issues
        concerning people who have positions of power, like high-pro le government o cials or CEOs of major multinational
        corporations.
      • Scripted performances: Insults made in the context of an artistic medium such as scripted satire, stand up comedy, or
        music (e.g. a diss track). Note: This is not a free pass to harass someone and claim “I was joking.”
      • Harassment education or awareness: Content that features actual or simulated harassment for documentary
        purposes or with willing participants (e.g. actors) to combat cyberbullying or raise awareness.

      Note: We take a harder line on content that maliciously insults someone based on their protected group status,
      regardless of whether or not they are a high-pro le person.



      Monetization and other penalties
      In some rare cases, we may remove content or issue other penalties when a creator:

      • Repeatedly encourages abusive audience behavior.
      • Repeatedly targets, insults and abuses an identi able individual based on their intrinsic attributes across multiple
        uploads.
      • Exposes an individual to risks of physical harm based on the local social or political context.
      • Creates content that harms the YouTube ecosystem by persistently inciting hostility between creators for personal
            nancial gain.



      Examples
      Here are some examples of content that’s not allowed on YouTube:

      • Repeatedly showing pictures of someone and then making statements like “Look at this creature’s teeth, they’re so
        disgusting!”, with similar commentary targeting intrinsic attributes throughout the video.
      • Targeting an individual based on their membership in a protected group, such as by saying: “Look at this lthy [slur
        targeting a protected group], I wish they’d just get hit by a truck.”
      • Using an extreme insult to dehumanize an individual based on their intrinsic attributes. For example: “Look at this dog
        of a woman! She’s not even a human being — she must be some sort of mutant or animal!”
      • Depicting an identi able individual being murdered, seriously injured, or engaged in a graphic sexual act without their
        consent.
      • Accounts dedicated entirely to focusing on maliciously insulting an identi able individual.


        More Examples

              • Targeting an individual based on their intrinsic attributes to wish for their death or serious injury, for example
                  “I wish someone would just bring a hammer down on that [Member of a Protected Group’s] face.”
              • Threatening someone’s physical safety. This includes implied threats like “when I see you next, things will
                  end badly for you,” explicit threats like “when I see you on Saturday I’m going to punch you in the face,” or

https://support.google.com/youtube/answer/2802268?hl=en&ref_topic=9282436                                                            2/3
8/20/2020               Case 5:20-cv-07502-BLF
                             5:20-cv-04687-VKDHarassment
                                                 Document
                                                 Document      11
                                                                18-5Filed
                                                         and cyberbullyingFiled10/27/20
                                                                           policy - 08/20/20  Page
                                                                                    YouTube Help Page
                                                                                                   284ofof39
                                                                                                           4
              implying violence by saying things such as “You better watch out” while brandishing a weapon.
            • Posting an individual’s nonpublic personal identifying information like a phone number, home address, or
              email to direct abusive attention or tra c toward them. For example: “I got a hold of their phone number,
              keep on calling and leaving messages until they pick up!”
            • “Raiding” or directing malicious abuse to identi able individuals through in-game voice chat or messages
              during a stream.
            • Directing users toward a YouTuber’s comment section for malicious abuse. For example: “everyone needs to
              go over to this person’s channel right now and just go crazy, let them know how much we want them to die.”
            • “Swatting” or other prank calls to emergency or crisis response services, or encouraging viewers to engage in
              this or any other harassing behavior.
            • Stalking or attempting to blackmail users.
            • Zooming in on prolongedly focused emphasis on the breasts, buttocks or genital area of an identi able
              individual for the purposes of degrading, objectifying, or sexualizing.
            • Video game content which has been developed or modi ed (“modded”) to promote violence or hatred
              against an individual with the attributes noted above.

            Please remember these are just some examples, and don't post content if you think it might violate this policy.




      What happens if content violates this policy
      If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
      violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
      against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
      here.


            Visit Creator Academy for more
      Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
      course.


                                                                                                       Give feedback about this article




                                                            Was this helpful?


                                                           Yes             No




https://support.google.com/youtube/answer/2802268?hl=en&ref_topic=9282436                                                                 3/3
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-6Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          291ofof39
                                                                  4




           Exhibit 5
8/20/2020                Case 5:20-cv-07502-BLF
                              5:20-cv-04687-VKD Violent
                                                  Document
                                                  Document         11
                                                                    18-6Filed
                                                        or graphic content   Filed10/27/20
                                                                           policies    08/20/20
                                                                                    - YouTube HelpPage
                                                                                                    Page
                                                                                                       302ofof39
                                                                                                               4


      Violent or graphic content policies
                  Violent or Graphic Content Policy: YouTube Community Guidelines




                The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                below. You can also check out this page for a full list of our guidelines.


      Violent or gory content intended to shock or disgust viewers, or content encouraging others to commit violent acts are
      not allowed on YouTube.

      If you believe anyone is in imminent danger, you should reach out to your local law enforcement agency to report the
      situation immediately.

      If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
      Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
      the channel.



      What this means for you
      If you're posting content
      Don’t post content on YouTube if it ts any of the descriptions noted below.

      • Inciting others to commit violent acts against individuals or a de ned group of people
      • Fights involving minors
      • Footage, audio, or imagery involving road accidents, natural disasters, war aftermath, terrorist attack aftermath, street
           ghts, physical attacks, sexual assaults, immolation, torture, corpses, protests or riots, robberies, medical procedures,
          or other such scenarios with the intent to shock or disgust viewers
      •   Footage or imagery showing bodily uids, such as blood or vomit, with the intent to shock or disgust viewers.
      •   Content where there is in iction of unnecessary suffering or harm deliberately causing an animal distress.
      •   Content where animals are encouraged or coerced to ght by humans
      •   Dramatized or ctional footage of anything listed above where the viewer is not provided with enough context to
          determine that the footage is dramatized or ctional
      • Footage of corpses with massive injuries, such as severed limbs
      Please note this is not a complete list.


          Age-restricted content



https://support.google.com/youtube/answer/2802008?hl=en&ref_topic=9282436                                                             1/3
8/20/2020                  Case 5:20-cv-07502-BLF
                                5:20-cv-04687-VKD Violent
                                                    Document
                                                    Document         11
                                                                      18-6Filed
                                                          or graphic content   Filed10/27/20
                                                                             policies    08/20/20
                                                                                      - YouTube HelpPage
                                                                                                      Page
                                                                                                         313ofof39
                                                                                                                 4
        We may apply an age-restriction rather than remove content if that content includes any of the above, but provides
        enough enough context to understand it. For example, content showing victims’ injuries in a major road accident may
        be removed, but we may age-restrict that same content if presented with news coverage that explains the situation
        and context. For educational content that includes violence, this context must appear in the images or audio of the
        video itself. You can learn more about the importance of context here.

        We may also age-restrict ctional violence when it contains graphic scenes, such as people being dismembered or
        decapitated, or shows human corpses with these severe injuries. Generally, we allow dramatized violence when the
        content or metadata lets us know that the content is ctional, or when it’s apparent from the content itself, such as
        animated content or video games.

        We consider the following when determining whether to age-restrict or remove content. Please note this is not a
        complete list.

            • Whether violent or gory imagery is the focus of the video, such as focusing solely on the most graphically violent
              part of a lm or video game
            • Whether the title, description, tags, or other data indicate an intent to shock or disgust viewers
            • Whether violent imagery or audio has been blurred, masked, or obscured
            • The amount of time the violent images or audio is in the content
            • If there’s context letting viewers know that the imagery is dramatized or ctional, such as by stating so in the
              video, title, or description
            • If the violence is part of a religious or cultural practice and the viewer is provided with that context


      This policy applies to videos, video descriptions, comments, live streams, and any other YouTube product or feature.



      Examples
      Here are some examples of content that’s not allowed on YouTube.

      • Encouraging others to go to a particular place to commit violence, to perform violence at a particular time, or to target
        individuals or groups with violence
      • Actual schoolyard ghts between minors. We may allow content if minors are only play ghting and that is evident to
        viewers.
      • Beatings or brawls outside the context of professional or professionally supervised sporting events.


      More examples
        Violent, shocking content

        The following types of content are not allowed on YouTube. This is not a complete list.

            • Medical procedure footage where the content focuses in on open wounds and provides no education or
              explanation to viewers.
            • Footage of violent crimes such as robberies or rape being committed that provide no education or explanation to
              viewers.
            • Cell phone, dash cam, or closed circuit TV footage showing the injured or killed in a road accident accompanied by
              titles such as “Crazy accident” or “Warning: Lots of blood.”
            • Videos of beheadings.
            • One-sided assaults with titles like "Watch this guy get beat-up!"
            • Footage lmed by the perpetrator during a deadly or major violent event, in which weapons, violence, or injured
              victims are visible or audible. Note: there are no exceptions for this example, even if there is educational,
              documentary, scienti c, or artistic context in your content.



        Animal abuse

        The following types of content are not allowed on YouTube. This is not a complete list.

            • Dog ghting, cock ghting, or other videos in which human onlookers are forcing animals to attack each other. We
              do allow content featuring animals ghting in the wild, such as in a nature documentary.
            • Non-educational, documentary, scienti c, or artistic content that shows unnecessary suffering.
            • Bull ghting with bulls being harmed (E.g swords in the bull).
https://support.google.com/youtube/answer/2802008?hl=en&ref_topic=9282436                                                           2/3
8/20/2020                 Case 5:20-cv-07502-BLF
                               5:20-cv-04687-VKD Violent
                                                   Document
                                                   Document         11
                                                                     18-6Filed
                                                         or graphic content   Filed10/27/20
                                                                            policies    08/20/20
                                                                                     - YouTube HelpPage
                                                                                                     Page
                                                                                                        324ofof39
                                                                                                                4
            • Hunting using illegal practices like bombing or poison.


      Please remember these are just some examples, and don't post content if you think it might violate this policy.



      What happens if content violates this policy
      If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
      violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
      against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
      here.


              Visit Creator Academy for more
      Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
      course.

                                                                                                       Give feedback about this article




                                                             Was this helpful?


                                                           Yes             No




https://support.google.com/youtube/answer/2802008?hl=en&ref_topic=9282436                                                                 3/3
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-7Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          331ofof39
                                                                  4




           Exhibit 6
8/20/2020                  Case 5:20-cv-07502-BLF
                                5:20-cv-04687-VKD Document
                                                  Document     11
                                                               18-7
                                                     Hate speech      Filed
                                                                 policy   Filed
                                                                              10/27/20
                                                                        - YouTube08/20/20
                                                                                  Help  Page
                                                                                          Page
                                                                                             342ofof39
                                                                                                     4


      Hate speech policy
                   Hate Speech Policy: YouTube Community Guidelines




                  The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                  protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                  role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                  below. You can also check out this page for a full list of our guidelines.



            While we’ve always had policies that prohibited hate speech on YouTube, on June 5, we announced some changes to
            our hate speech policies. You can learn more about those changes here. The below policy has been updated with
            those changes.


      Hate speech is not allowed on YouTube. We remove content promoting violence or hatred against individuals or groups
      based on any of the following attributes:

      •   Age
      •   Caste
      •   Disability
      •   Ethnicity
      •   Gender Identity and Expression
      •   Nationality
      •   Race
      •   Immigration Status
      •   Religion
      •   Sex/Gender
      •   Sexual Orientation
      •   Victims of a major violent event and their kin
      •   Veteran Status

      If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
      Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
      the channel.



      What this policy means for you
      If you're posting content
      Don’t post content on YouTube if the purpose of that content is to do one or more of the following.


https://support.google.com/youtube/answer/2801939?hl=en&ref_topic=9282436                                                               1/3
8/20/2020                Case 5:20-cv-07502-BLF
                              5:20-cv-04687-VKD Document
                                                Document     11
                                                             18-7
                                                   Hate speech      Filed
                                                               policy   Filed
                                                                            10/27/20
                                                                      - YouTube08/20/20
                                                                                Help  Page
                                                                                        Page
                                                                                           353ofof39
                                                                                                   4
          Encourage violence against individuals or groups based on any of the attributes noted above. We don’t allow threats on
      •
          YouTube, and we treat implied calls for violence as real threats. You can learn more about our policies on threats and
          harassment.
      • Incite hatred against individuals or groups based on any of the attributes noted above.

          Other types of content that violates this policy

             • Dehumanizing individuals or groups by calling them subhuman, comparing them to animals, insects, pests,
               disease, or any other non-human entity.
             • Praise or glorify violence against individuals or groups based on the attributes noted above.
             • Use of racial, religious or other slurs and stereotypes that incite or promote hatred based on any of the
               attributes noted above. This can take the form of speech, text, or imagery promoting these stereotypes or
               treating them as factual.
             • Claim that individuals or groups are physically or mentally inferior, de cient, or diseased based on any of the
               attributes noted above. This includes statements that one group is less than another, calling them less
               intelligent, less capable, or damaged.
             • Allege the superiority of a group over those with any of the attributes noted above to justify violence,
               discrimination, segregation, or exclusion.
             • Conspiracy theories saying individuals or groups are evil, corrupt, or malicious based on any of the attributes
               noted above.
             • Call for the subjugation or domination over individuals or groups based on any of the attributes noted above.
             • Deny that a well-documented, violent event took place.
             • Attacks on a person’s emotional, romantic and/or sexual attraction to another person.
             • Content containing hateful supremacist propaganda including the recruitment of new members or requests
               for nancial support for their ideology.
             • Music videos promoting hateful supremacism in the lyrics, metadata, or imagery.



          Educational content

            We may allow content that includes hate speech if the primary purpose is educational, documentary, scienti c,
            or artistic in nature. This is not a free pass to promote hate speech. Examples include:

             • A documentary about a hate group: Educational content that isn’t supporting the group or promoting ideas
               would be allowed. A documentary promoting violence or hatred wouldn’t be allowed.
             • A documentary about the scienti c study of humans: A documentary about how theories have changed over
               time, even if it includes theories about the inferiority or superiority of speci c groups, would be allowed
               because it’s educational. We won’t allow a documentary claiming there's scienti c evidence today that an
               individual or group is inferior or subhuman.
             • Historical footage of an event, like WWII, which doesn't promote violence or hatred.
            This policy applies to videos, video descriptions, comments, live streams, and any other YouTube product or
            feature. For educational content that includes hate speech, this context must appear in the images or audio of
            the video itself. Providing it in the title or description is insu cient.




      Monetization and other penalties
      In some rare cases, we may remove content or issue other penalties when a creator:

      •   Repeatedly encourages abusive audience behavior.
      •   Repeatedly targets, insults and abuses a group based on the attributes noted above across multiple uploads.
      •   Exposes a group with attributes noted above to risks of physical harm based on the local social or political context.
      •   Creates content that harms the YouTube ecosystem by persistently inciting hostility against a group with attributes
          noted above for personal nancial gain.



      Examples
      Here are examples of hate speech not allowed on YouTube.




https://support.google.com/youtube/answer/2801939?hl=en&ref_topic=9282436                                                          2/3
8/20/2020               Case 5:20-cv-07502-BLF
                             5:20-cv-04687-VKD Document
                                               Document     11
                                                            18-7
                                                  Hate speech      Filed
                                                              policy   Filed
                                                                           10/27/20
                                                                     - YouTube08/20/20
                                                                               Help  Page
                                                                                       Page
                                                                                          364ofof39
                                                                                                  4
      • “I’m glad this [violent event] happened. They got what they deserved [referring to persons with the attributes noted
        above].”
      • “[Person with attributes noted above] are dogs” or “[person with attributes noted above] are like animals.”

        More examples

            • “Get out there and punch a [person with attributes noted above].”
            • “Everyone in [groups with attributes noted above] is criminals and thugs.”
            • “[Person with attributes noted above] is scum of the earth.”
            • “[People with attributes noted above] are a disease.”
            • “[People with attributes noted above] are less intelligent than us because their brains are smaller.”
            • “[Group with any of the attributes noted above] threaten our existence, so we should drive them out at every
              chance we get.”
            • “[Group with any of the attributes noted above] has an agenda to run the world and get rid of us.”
            • “[Attribute noted above] is just a form of mental illness that needs to be cured.”
            • “[Person with any of the attributes noted above] shouldn't be educated in schools because they shouldn't be
              educated at all.”
            • “All of the so-called victims of this violent event are actors. No one was hurt, and this is just a false ag.”
            • “All of the ‘so-called victims’ of this are actors. No one was hurt.”
            • Shouting “[people with attributes noted above] are pests!” at someone regardless of whether the person does
              or does not have the alleged attributes
            • Video game content which has been developed or modi ed (“modded”) to promote violence or hatred
              against a group with any of the attributes noted above.


      Please remember these are just some examples, and don't post content if you think it might violate this policy.



      What happens if content violates this policy
      If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
      violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
      against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
      here.

      If we think your content comes close to hate speech, we may limit YouTube features available for that content. You can
      learn more about limited features here.

      • The importance of context
      • Recent transparency report
      • Limited features for certain videos


            Visit Creator Academy for more
      Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
      course.


                                                                                                        Give feedback about this article




                                                            Was this helpful?


                                                           Yes             No




https://support.google.com/youtube/answer/2801939?hl=en&ref_topic=9282436                                                                  3/3
Case 5:20-cv-07502-BLF
     5:20-cv-04687-VKD Document
                       Document 11
                                18-8Filed
                                       Filed
                                          10/27/20
                                             08/20/20Page
                                                       Page
                                                          371ofof39
                                                                  3




           Exhibit 7
8/20/2020                Case 5:20-cv-07502-BLF
                              5:20-cv-04687-VKD   Document
                                                  Document
                                              COVID-19           11
                                                                  18-8FiledFiled
                                                       Medical Misinformation  10/27/20
                                                                              Policy08/20/20   Page
                                                                                     - YouTube HelpPage
                                                                                                     382ofof39
                                                                                                             3


      COVID-19 Medical Misinformation Policy
                The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                below. You can also check out this page for a full list of our guidelines.


      YouTube doesn't allow content about COVID-19 that poses a serious risk of egregious harm.

      YouTube doesn't allow content that spreads medical misinformation that contradicts the World Health Organization
      (WHO) or local health authorities’ medical information about COVID-19. This is limited to content that contradicts WHO or
      local health authorities’ guidance on:

      • Treatment
      • Prevention
      • Diagnostic
      • Transmission
      Note: YouTube’s policies on COVID-19 are subject to change in response to changes to global or local health authorities’
      guidance on the virus. This policy was published on May 20, 2020.



      What this policy means for you

      If you're posting content
      Don’t post content on YouTube if it includes any of the following:

      Treatment Misinformation: Discourages someone from seeking medical treatment by encouraging the use of cures or
      remedies to treat COVID-19.

      • Claims that COVID-19 doesn’t exist or that people do not die from it
      • Content that encourages the use of home remedies in place of medical treatment such as consulting a doctor or
          going to the hospital
      • Content that encourages the use of prayer or rituals in place of medical treatment
      • Content that claims that a vaccine for coronavirus is available or that there’s a guaranteed cure
      • Content that claims that any currently-available medicine prevents you from getting the coronavirus
      • Other content that discourages people from consulting a medical professional or seeking medical advice
      Prevention Misinformation: Content that promotes prevention methods that contradict WHO or local health authorities.

      Diagnostic Misinformation: Content that promotes diagnostic methods that contradict WHO or local health authorities.

      Transmission Misinformation: Content that promotes transmission information that contradicts WHO or local health
      authorities.

      •   Content that claims that COVID-19 is not caused by a viral infection
      •   Content that claims COVID-19 is not contagious
      •   Content that claims that COVID-19 cannot spread in certain climates or geographies
      •   Content that claims that any group or individual has immunity to the virus or cannot transmit the virus
      •   Content that disputes the e cacy of WHO or local health authorities’ guidance on physical distancing or self-isolation
          measures to reduce transmission of COVID-19



      Educational, documentary, scienti c or a istic content
      We may allow content that violates the misinformation policies noted on this page if that content includes context that
      gives equal or greater weight to countervailing views from local health authorities (e.g., the CDC) or to medical or
      scienti c consensus. We may also make exceptions if the purpose of the content is to condemn or dispute
      misinformation that violates our policies. This context must appear in the images or audio of the video itself. Providing it
      in the title or description is insu cient.



      Examples
https://support.google.com/youtube/answer/9891785?hl=en                                                                               1/2
8/20/2020               Case 5:20-cv-07502-BLF
                             5:20-cv-04687-VKD   Document
                                                 Document
                                             COVID-19           11
                                                                 18-8FiledFiled
                                                      Medical Misinformation  10/27/20
                                                                             Policy08/20/20   Page
                                                                                    - YouTube HelpPage
                                                                                                    393ofof39
                                                                                                            3
      Here are some examples of content that’s not allowed on YouTube:

      • Denial that COVID-19 exists
      • Claims that people have not died from COVID-19
      • Claims that there’s a guaranteed vaccine for COVID-19
      • Claims that a speci c treatment or medicine is a guaranteed cure for COVID-19
      • Claims that certain people have immunity to COVID-19 due to their race or nationality
      • Encouraging taking home remedies instead of getting medical treatment when sick
      • Discouraging people from consulting a medical professional if they’re sick
      • Content that claims that holding your breath can be used as a diagnostic test for COVID-19
      • Videos alleging that if you avoid Asian food, you won’t get the coronavirus
      • Videos alleging that setting off reworks can clean the air of the virus
      • Claims that COVID-19 is caused by radiation from 5G networks
      • Videos alleging that the COVID-19 test is the cause of the virus
      • Claims that countries with hot climates will not experience the spread of the virus
      • Videos alleging that social distancing and self-isolation are not effective in reducing the spread of the virus


      What happens if content violates this policy
      If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
      violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
      against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
      here.




                                                                                                       Give feedback about this article




                                                           Was this helpful?


                                                          Yes              No




https://support.google.com/youtube/answer/9891785?hl=en                                                                                   2/2
